DETAILED ACTION
	This office action is in response to the amendment filed on 6/28/2022 in which claims 1-19 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 6/28/2022 have been fully considered but they are not persuasive. 
PUCCHs are not the same as PUSCHs
PUCCHs are “used” for uplink control data and PUSCHs are “used” for uplink data, however both channels are radio resources based on a time and frequency; therefore, any power scaling done on a time frequency resource used for transmission can also be applied to another time frequency resource. Furthermore the prior art described both signals are sent at the same time which means they are sharing time and power resources which needs to be calculated to stay within a maximum.
For example “[0049] the control unit 101 decides the allocation of a radio resource (time, frequency, coding, or the like) for a PUCCH that transmits an HARQ-ACK … outputs PUSCH resource allocation information that instructs the allocation of a PUSCH resource for the HARQ-ACK” both channels can perform the same actions.
Fig. 7 shows the eMBB HARQ-ACK using a PUSCH resource and URLLC SR using PUCCH being sent at the same time. “[0109] it is assumed that the terminal 200 transmits a URLLC SR using a short PUCCH” A short PUCCH (URLLC NR)  is sent on a punctured PUSCH resource (eMBB legacy) which is why throughout the art the signals are being transmitted at the same time and requiring power scaling. 

Fig. 7 of Yamamoto relates to the power of the PUSCH HARQ-ACK and PUCCH SR. Both of these data elements are control data that are transmitted as part of the PUCCH signal.
	“[0049] PUSCH resource allocation information that instructs the allocation of a PUSCH resource for the HARQ-ACK” The PUSCH HARQ-ACK is on a PUSCH resource as seen in Fig. 7.
	“[0109] it is assumed that the terminal 200 transmits a URLLC SR using a short PUCCH” A short PUCCH is sent on a punctured PUSCH resource which is why throughout the art the signals are being transmitted at the same time and requiring power scaling.

A sum of the second power and a transmit power that is of the second-type PUSCH is less than or equal to the maximum power used by the UE to transmit the PUSCH
This is clearly shown in Fig.7 where the PUSCH resource is power scaled due to the type of service that is used (eMBB) and URLLC SR is not scaled in order to retain the signal quality. There sum being less the max for the UE after scaling. This is the same as shown in the instant app fig. 4 and described in fig. 3. [0145] power scaling can be done on eMBB and URLLC which means PUCCH and PUSCH. 
Throughout the instant application the method steps are related to the type of service sent (eMBB or URLLC) and not the resource used as described in [0060] and [0065] and shown in figs. 2-7.
	In terms of the service types used on the resources, the methods steps of the instant app are taught by the prior art and the resources used are a design choice because the method steps are performed based on service type.

	Therefore, the rejection to the claims is maintained. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3-6, 10, 12-15, and 19 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Yamamoto et al. (US20200022133A1).
As to claims 1, 10, and 19, Yamamoto teaches a power control method, comprising: (abstract, and [0092] fig. 5 depicts a flow of the processing carried out by the terminal 200 according to the present embodiment.)
determining, by user equipment (UE), an initial transmit power of a first-type physical uplink shared channel (PUSCH); ([0096] Furthermore, the terminal 200 calculates the transmission power for each of the PUCCH that transmits the URLLC SR and the PUCCH that transmits the eMBB HARQ-ACK (ST102).)
when a second-type PUSCH needs to be transmitted in a transmission time unit of the first- type PUSCH, determining, by the UE, a first power that is an actual transmit power of the first- type PUSCH in a time period in which the second-type PUSCH is not transmitted and that is in the transmission time unit of the first-type PUSCH, wherein a length of the transmission time unit of the first-type PUSCH is greater than a length of a transmission time unit of the second-type PUSCH, and the first power is greater than or equal to the initial transmit power and less than or equal to a maximum power used by the UE to transmit a PUSCH; and (Fig. 7 shows a first power of the eMBB resource being the same as the URLLC resource when the two are not transmitted at the same time and the TTIs of the two types of data eMBB being longer than URLLC. The first power is equal to the initial transmit power and less than the max power. As described by [0105]-[0107])
when the second-type PUSCH needs to be transmitted in the transmission time unit of the first-type PUSCH, determining, by the UE, a second power that is an actual transmit power of the first-type PUSCH in a time period that is used to transmit the second-type PUSCH and that is in the transmission time unit of the first-type PUSCH is a second power, wherein the second power is greater than or equal to 0, and a sum of the second power and a transmit power that is of the second-type PUSCH is less than or equal to the maximum power used by the UE to transmit the PUSCH. (Fig. 7 shows a second power of the eMBB resource being less than the URLLC resource when the two are transmitted at the same time. The sum of the second power of the eMBB and the power of the URLLC is less than or equal to the max power. As described by [0105]-[0107])
As to claims 3 and 12, Yamamoto teaches the method according to claim 1, wherein a difference between the first power and the sum of the second power and the transmit power that is of the second-type PUSCH is less than or equal to a preset difference. (Fig. 7 shows the difference between the total power and the URLLC power is equal to the power of the scaled eMBB which is a preset difference based on the UE maximum power level)
As to claims 4 and 13, Yamamoto teaches the method according to claim 3, wherein the preset difference is a maximum value, supported by the UE, of a difference between any two non-zero transmit powers in a same transmission time unit. (Fig. 7 shows the total power of the two data types equal to the maximum and there for the difference between the two data power levels is also at a maximum)
As to claims 5 and 14, Yamamoto teaches the method according to claim 1, wherein the first power is equal to the initial transmit power. (Fig. 7 shows the first power before scaling is the power level of the initial transmission before power scaling is determined to be needed as seen in fig. 5 step ST103)
As to claims 6 and 15, Yamamoto teaches the method according to claim 1, wherein the first power is greater than or equal to the transmit power of the second-type PUSCH. ([0096] Furthermore, the terminal 200 calculates the transmission power for each of the PUCCH that transmits the URLLC SR and the PUCCH that transmits the eMBB HARQ-ACK (ST102). The two values are individually calculated and Fig. 7 shows them at a visually equal level )


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 7, 11, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto.
As to claims 2 and 11, Yamamoto teaches the method according to claim 1, 
But does not specifically teach:
wherein the first power is equal to the sum of the second power and the transmit power that is of the second-type PUSCH. 
However Yamamoto describes in [0096] Furthermore, the terminal 200 calculates the transmission power for each of the PUCCH that transmits the URLLC SR and the PUCCH that transmits the eMBB HARQ-ACK (ST102). [0099] formula 1 shows the power calculation for the eMBB scaling.
It would have been obvious to one of ordinary skill in art at the time of the effective filing date that the power of the eMBB before scaling can be the maximum when the URLLC is not transmitted and different from the power of the URLLC and therefor after scaling of the eMBB power the sum of the eMBB power scaled and the URLLC power could equal to the value of the pre-scaled eMBB (max power). 
As to claims 7 and 16, Yamamoto teaches the method according to claim 1, 
But does not specifically teach:
wherein the first power is equal to the initial transmit power multiplied by a first coefficient, and the second power is equal to the initial transmit power multiplied by a second coefficient. 
However Yamamoto shows the equation for calculating the scaled eMBB based on a maximum power level in [0099] and therefor it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to understand that the initial power level being the maximum value makes the first and second power level of the eMBB a result of a ratio equivalent of multiplying by a coefficient.

Claims 8, 9, 17, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto as applied to claim 1 above, and further in view of Yin et al. (US20180167933A1).
As to claims 8 and 17, Yamamoto teaches the method according to claim 1, 
But does not specifically teach:
wherein the method further comprises: sending, by the UE, capability information of the UE to a network device, wherein the capability information is used to indicate whether the UE supports a plurality of transmit powers in the same transmission time unit.
However Yin teaches wherein the method further comprises: sending, by the UE, capability information of the UE to a network device, wherein the capability information is used to indicate whether the UE supports a plurality of transmit powers in the same transmission time unit. (Claim 10 a base station configured to acquire information on whether a simultaneous physical uplink control channel (PUCCH) and physical uplink shared channel (PUSCH) transmission is supported by the UE. [0036] When the simultaneous PUCCH and PUSCH transmission is supported, when the PUCCH and the PUSCH have the overlapping portion, and when power is limited, the UE is configured to allocate the power to transmit the PUCCH, and after transmitting the PUCCH, allocate the remaining power to transmit the PUSCH with power scaling in symbols of the overlapping portion.)
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date to modify the methods of Yamamoto with the methods from Yin in order to avoid collisions in overlapping transmissions. 
	As to claims 9 and 18, Yamamoto in view of Yin teaches the method according to claim 8, wherein after the sending, by UE, capability information of the UE to a network device, the method further comprises: receiving, by the UE, power calculation mode information sent by the network device, wherein the power calculation mode information is used to determine a method for determining the first power and the second power.(Yamamoto [0051]-[0052] Fig. 3 base station the control unit 101 decides information relating to transmission power control for PUCCHs, and outputs the decided information to the downlink control signal generation unit 109.)





Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELTON S WILLIAMS whose telephone number is (571)272-9933. The examiner can normally be reached 8-4 Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marsha Banks Harold can be reached on 5712727905. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Elton Williams/Examiner, Art Unit 2465